internal_revenue_service number release date index numbers department of the treasury washington dc person to contact telephone number refer reply to cc corp b03-plr-161798-02 date date re common parent sub sub 1a holdings sub 1's llc sub sub sub 3a llc plr-161798-02 llc gp lp new llc f sub f sub f sub f sub f sub regional operations center regional operations center regional operations center region region region area product a business e country b country c plr-161798-02 state d f g h dear we respond to your date request for rulings on certain federal_income_tax consequences of a partially consummated and proposed transaction additional information was received in correspondence dated date date date date and date the information submitted for consideration is substantially as set forth below common parent develops and manufactures product a and engages in business e directly and through its subsidiaries common parent’s operations are organized into regions supported by regional operations centers located in regional operations center regional operations center and regional operations center regional operations center supports region regional operations center supports region and regional operations center supports region common parent wholly owns sub a domestic_corporation and a member of the common parent’s consolidated_group sub holds business e rights to distribute product a like common parent’s overall operations sub 1’s operations are divided into region region and region sub has two wholly owned corporate subsidiaries holdings and sub 1a neither of which participates in sub 1’s business e holdings holds investment_assets and sub 1a facilitates certain business e activities in the area market sub also performs certain administrative and management services for affiliates including but not limited to a general_partnership gp described below common parent also wholly owns sub a domestic_corporation and a member of common parent’s consolidated_group common parent and sub are the sole partners f percent and g percent respectively of gp a state d general_partnership common parent wholly owns a country b corporation sub through a disregarded_entity llc common parent is the sole member of llc a single member state d limited_liability_company llc operates as a holding_company disregarded as an entity separate from common parent for federal tax purposes pursuant to sec_301_7701-3 of the procedure and administration regulations sub is a holding_company that owns all the shares of sub 3a a country b corporation disregarded as an entity separate from sub for federal tax purposes sub 3a is in the business of holding business e rights sub also owns all the shares plr-161798-02 of f sub a holding_company that is a country b formed and resident corporation f sub owns all the shares of f sub a country c holding_company f sub owns all the shares of f sub also a country c holding_company f sub owns all the shares of f sub another country c holding_company f sub owns all the shares of f sub a country b corporation f sub is engaged in the manufacture development and distribution of product a throughout the region sales region this chain of foreign entities other than sub are all disregarded for federal tax purposes pursuant to sec_301_7701-3 common parent would like to transfer certain businesses in region to f sub for valid business purposes to accomplish this result common parent has partially completed and proposes the following transaction step i ii sub has contributed certain existing business e rights supporting certain businesses in the region territory the existing business e rights to a newly formed single member limited_liability_company sub 1's llc a disregarded_entity for federal tax purposes that is wholly owned by sub common parent contributed cash equal to the value of sub 2’s g percent general_partnership interest in gp to a newly formed single member limited_liability_company new llc a disregarded_entity for federal tax purposes that is wholly owned by common parent step new llc purchased at fair_market_value sub 2’s g percent general_partnership interest in gp this caused a termination of gp for federal tax purposes because gp has a single owner common parent through new llc a disregarded_entity wholly owned by common parent step sub entered into the following agreements i sub 1's llc entered into a license agreement with sub 3a whereby sub 1's llc granted sub 3a a non-exclusive license for existing business e rights in exchange for which sub 3a will pay a multi-year declining rate royalty to sub 1's llc the royalty rate is based on an economic analysis of the value of the existing business e rights a pre-payment of the entire amount of the royalty may be required upon execution of the license agreement with annual true-up payments to insure the payments are arms-length although the legal contracting parties are sub 3a and sub 1's llc for federal tax purposes sub the sole member-owner of sub 1's llc is viewed as entering into the agreement with sub the sole member-owner of sub 3a for purposes of this request the agreement between sub 1's llc or its single member-owner sub and sub 3a or its single member-owner sub is collectively referred to as the buy-in agreement plr-161798-02 ii iii iv v sub transferred to gp now a disregarded_entity owned by common parent the right to acquire from common parent future improvements to business e supporting certain businesses for the region territory at the then fair_market_value of such improvements the future business e rights immediately thereafter gp contributed the future business e rights to a newly formed single member limited_liability_company llc a disregarded_entity for federal tax purposes that is wholly owned by gp but treated as wholly owned by common parent for federal tax purposes sub 3a entered into a qualified_cost_sharing_arrangement as defined by sec_1_482-7 of the income_tax regulations with llc a disregarded_entity owned by common parent with respect to the future business e rights for purposes of this request the cost-sharing arrangement between llc or its sole member owner taxpayer and sub 3a or its single member owner sub is collectively referred to as the cost_sharing_arrangement sub 3a entered into a non-exclusive license agreement with f sub granting f sub the existing business e rights and future business e rights in order to conduct business e in the region territory in exchange for which f sub will pay a royalty based upon business e revenues because sub is the single member owner of both sub 3a and f sub the agreement has no significance for federal tax purposes and for a limited period of time sub will license back from f sub or its single member-owner sub the existing business e rights and the future business e rights on a non-exclusive basis in exchange for a royalty no valuation of sub was done however taxpayer can conservatively estimate that the existing business e rights and future business e rights transferred in step i constitute no more than h percent of the pre-liquidation value of sub step for valid business purposes in the subsequent taxable_year of common parent’s consolidated_group following the expiration of certain sub arrangements with third parties and as soon as administratively feasible sub will enter into a merger agreement the plan of merger with taxpayer providing for the following steps collectively referred to as the merger i ii common parent will contribute a new llc which continues to hold the g percent interest in gp and b its direct f percent interest in gp to the capital of sub in exchange for additional sub common_stock sub will then contribute all of its assets other than stock of holdings stock of sub 1a and sub 1’s membership interest in new llc to gp and plr-161798-02 iii sub will merge upstream with and into common parent with common parent surviving the following representations have been made in connection with the proposed transaction sec_332 representations a b c d e f g h common parent on the date of the adoption of the plan of merger and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub stock no shares of sub stock will have been redeemed during the years preceding the adoption of the plan of merger of sub all distributions from sub to common parent pursuant to the plan of merger will be made within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders sub will retain no assets following the final liquidating_distribution except for a contribution from common parent of distribution rights for a particular product stock of sub 1a and periodic improvements to future business e rights supporting certain businesses in exchange for sub stock sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan of merger except as discussed above in the proposed transaction the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 prior to adoption of the plan of merger and step ii no assets of sub will have been distributed in_kind transferred or sold to common parent except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the plr-161798-02 merger plan i j k l sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of merger and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between common parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than years prior to the date of the adoption of the merger plan all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed merger of sub have been fully disclosed taxpayer also represents the following m the royalty payments received by sub 1's llc for its transfer of existing business e rights to sub 3a will be commensurate with income n with respect to gp all items of income and loss and distributions are shared in the same ratio as the percentage ownership each partner’s tax basis in its partnership_interest is equal to its allocable share of the partnership’s basis in its assets o p gp’s assets consist of current_assets eg cash accounts receivables prepaid expenses and inventory additionally it owns a limited_partnership_interest in lp sub will not receive cash from gp in excess of its basis in its gp partnership_interest in the deemed liquidating_distribution from gp based solely on the information submitted and on the representations set forth above we hold as follows the merger of sub into common parent will qualify as a tax-free_liquidation under sec_332 sec_1_332-2 the transfer of assets by sub to gp in step ii of the proposed transaction will not be treated as a transfer to a non-member of the common parent consolidated_group which would result in an acceleration of sub 1's intercompany_item under sec_1_1502-13 plr-161798-02 under revrul_99_6 1999_1_cb_432 gp terminates under sec_708 when common parent through new llc purchases sub 2's entire partnership_interest in gp because gp will have a single owner common parent and new llc a disregarded_entity wholly-owned by common parent accordingly sub will treat the transaction as a sale of its partnership_interest and determine its income gain and or loss under sec_741 and sec_751 in addition under revrul_99_6 gp is deemed to make a liquidating_distribution of all of its assets to sub and common parent and following this distribution common parent is treated as acquiring the assets deemed to have been distributed to sub in liquidation of sub 2's partnership_interest common parent’s basis in the assets attributable to sub 2's partnership_interest equals the purchase_price of sub 2's partnership_interest under sec_1012 this basis is allocated among the assets under sec_1_1016-1 sec_735 does not apply with respect to the assets common parent is deemed to purchase from sub the sale by sub of its g percent interest in gp to common parent will be an intercompany_transaction as described in sec_1_1502-13 sub 2's intercompany items are the income gain and or loss realized from the sale of its g percent partnership_interest in gp sec_1 b the income gain and or loss from the sale of sub 2's partnership_interest the intercompany_item can be accounted for under the matching_rule common parent’s corresponding items will be common parent’s items with respect to the assets that common parent is described as acquiring in ruling common parent’s recomputed corresponding items will be based on the bases that sub would have had in the assets had those assets been received in a liquidating_distribution except as specifically set forth above we express no opinion concerning the tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction specifically no opinion is expressed concerning i the federal_income_tax treatment of the transactions between llc and sub 3a pursuant to the cost_sharing_arrangement ii the application of sec_482 to the transactions between llc and sub 3a pursuant to the cost_sharing_arrangement iii the application of sec_367 to any of the steps in the transaction described in this letter_ruling in particular no opinion is expressed as to the application of sec_367 to the intangible transfers that occur in certain steps of the transaction the rulings contained in this letter are predicated upon the facts and plr-161798-02 representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see sections dollar_figure and dollar_figure of revproc_2003_1 2003_1_irb_1 which discuss in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2003_1 2003_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your representatives sincerely filiz a serbes chief branch office of associate chief_counsel corporate cc
